COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                   §
 DAVID RODRIGUEZ MONTES,                                         No. 08-13-00060-CR
 a/k/a DAVID R. MONTES,                            §
                                                                   Appeal from the
                   Appellant,                      §
                                                             372nd Judicial District Court
 v.                                                §
                                                               of Tarrant County, Texas
 THE STATE OF TEXAS,                               §
                                                                  (TC# 12161184D)
                   Appellee.                       §

                                            O R D E R

       The Court on its own motion ORDERS the District Clerk of Tarrant County, Texas to

prepare and file a supplemental clerk’s record containing State’s Exhibit 4 (DVD Recording)

from the above-captioned case. The Court is aware that the official court reporter was unable to

convert State’s Exhibit 4 into a video format that could be submitted electronically.

       The supplemental clerk’s record is due with this Court on or before February 12, 2015.

The Clerk of this Court will return the original exhibits to the District Clerk of Tarrant County,

Texas, after final disposition of this appeal.

       IT IS SO ORDERED this 28th day of January, 2015.

                                                 PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.